OPINION OF THE COURT
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order af*747firmed. Inasmuch as defendant did not object to the admissibility of the radar reading, the issue is not preserved for our review (CPL 470.05). With respect to the failure of the District Attorney to file any submission, we call attention to County Law § 700 and People v Wright (22 AD2d 754, affd 16 NY2d 736, cert denied 384 US 972).
Concur: Chief Judge Wachtler and Judges Meyer, Simons, Kaye, Alexander, Titone and Hancock, Jr.